Citation Nr: 1036215	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for idiopathic peripheral 
neuropathy


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision of the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record reflects that the Veteran had requested a Board 
hearing in conjunction with this appeal and that such a hearing 
was scheduled for June 2007.  However, the Veteran failed to 
report for this hearing.  Accordingly, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In September 2009, the Board remanded the issue on appeal for 
further development.  Since then, the development has been 
completed and the issue is, once more, before the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent and credible medical evidence of record does 
not show that the Veteran's current idiopathic peripheral 
neuropathy is causally or etiologically related to service.




CONCLUSION OF LAW

Idiopathic peripheral neuropathy was not incurred in or 
aggravated in active service nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
An October 2005 letter fully satisfied the duty to notify 
provisions prior to the adjudication of the Veteran's claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Veteran's service treatment records, VA, and private 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence relevant to the issue 
on appeal exists and further efforts to obtain records would be 
futile.  A VA medical opinion was obtained in January 2010.  When 
VA undertakes to provide a VA examination or obtain a VA opinion 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is adequate as it was 
predicated on a full reading of the Veteran's claims file and the 
statements of the appellant.  The report also provided a complete 
rationale for the opinion and summarized the pertinent evidence 
of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including organic diseases of the nervous system, may be presumed 
to have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Pond v. 
West, 12 Vet. App. 341, 346 (1999) (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury); Hickson v. West, 12 Vet. App. 247, 253 (1999)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

In this case the Veteran contends that during service he served 
aboard the USS Constellation as an electrician.  In his duties, 
he reportedly used and came into contact with cleaning solutions 
including carbon tetrachloride.  He asserts that the contact with 
this solution resulted in the development of his idiopathic 
peripheral neuropathy.  

A review of the service records shows no evidence of complaints 
of or treatment for any symptoms of a neurological disorder.  The 
Veteran's DD Form confirms his service aboard the USS 
Constellation as an electrician.

Private treatment records from 2003 to 2006 show the Veteran was 
treated on numerous occasions for burning discomfort in the lower 
extremities and/or paresthesias secondary to idiopathic 
neuropathy.  These records generally show the onset of symptoms 
in 2003.

Specifically, in a June 2003 private medical record the Veteran 
gave a month long history of burning from the knees to the feet.  
In a July 2003 private record, the Veteran reported a recent 
history of discomfort of the left foot that had progressed to his 
toes and legs; the diagnosis was questionable peripheral 
neuropathy.  He was placed on medication.  In a later July 2003 
report, the Veteran reported some improvement noting that where 
he was having some burning discomfort in both feet, both lower 
legs and both arms continuously, there were now periods with no 
discomfort.  The diagnosis continued in these and subsequent 
records to be paresthesias secondary to idiopathic polyneuropathy 
although as of September 2004, a notation of questionable 
idiopathic neuropathy was made.  In an August 2004 report, it was 
noted that the Veteran's history of idiopathic neuropathy dated 
back about 1 1/2 years.  In an October 2004 private record, a 
neurologist noted that the Veteran's symptoms were not typical 
for familial, diabetic, or idiopathic neuropathy.  He suspected 
that the symptoms were perhaps more consistent with post-viral 
phenomenon or other auto-immune phenomenon.  In a January 2006 
report, that same examiner noted that the Veteran had had three 
episode of burning and paresthesias in the past three years; that 
work-up of his peripheral nervous system was essentially 
negative; and that although it would be unusual for someone of 
his gender and age range to have demyelinating disease, it was a 
differential diagnosis.  In a February 2006 note that neurologist 
noted that work-up of the central nervous system had also been 
essentially negative; it was doubtful that the symptoms were 
consistent with the small arachnoid cyst shown on testing.

Additionally, in support of his claim, the Veteran has submitted 
internet articles as well as lay statements from his wife and 
employer regarding the current state of his condition.  The 
Veteran's employer essentially noted that the Veteran's ability 
to work was limited by his health problems.  His spouse stated 
that she has wondered about the Veteran's legs since the time 
they were married, over twenty years prior.  Specifically, she 
noted that the Veteran thrashed his legs frequently at night.  
She also noted the Veteran's current symptomatology and that she 
had been with the Veteran to nearly every doctor's appointment 
since his diagnosis of neuropathy.

In a November 2006 medical statement, the Veteran's private 
treating physician, T.N., M.D., opined that there was a 
significant possibility that the Veteran's idiopathic peripheral 
neuropathy was related to his exposure to carbon tetrachloride 
during military service.  

In January 2010, the Veteran was afforded a VA examination.  The 
examiner reviewed the Veteran's claims file and his history of 
neurological treatment.  He noted the Veteran's reports of 
occasional tingling in the hands and feet in service, while he 
was working in cramped conditions, that resolved by changing 
positions.  There was no history of intoxication - central 
nervous system symptoms of acute carbon tetrachloride poisoning, 
or liver or kidney problems which are sensitive to carbon 
tetrachloride poisoning.  The examiner noted that carbon 
tetrachloride poisoning has been reported to be a cause for 
peripheral neuropathy.  However, peripheral neuropathy or other 
manifestations from carbon tetrachloride poisoning should develop 
at the time of exposure, not 30 years later.  Additionally, the 
examiner found that the Veteran did not actually have peripheral 
neuropathy noting that he did not now or by records in the past 
have signs or symptoms of stocking glove peripheral sensory loss 
that is seen in peripheral neuropathy.  Instead, he found that 
the Veteran had dysesthesia that would come and go in a 
distribution more typical of spinal cord disease.  The examiner 
noted that the Veteran's history and examination showing 
decreased vibratory sense with largely intact pain and touch 
sensation and history of easy fatigue are more typical of 
demyelinating disease.  It was therefore, the examiner's opinion 
that the Veteran's neurologic condition was not due to remote 
carbon tetrachloride exposure.  

Upon review, the Board finds that the 2010 VA examiner's negative 
nexus opinion probative as it is based on a complete review of 
the claims file and the accurate history provided therein.  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding 
that the Board must assess the credibility and probative value of 
the medical evidence in the record); see also Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that the Board may 
appropriately favor the opinion of one competent medical 
authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative value of 
a medical opinion included the physician's access to the claims 
file and the thoroughness and detail of the opinion); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that 
the probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill in 
analyzing the data, and the medical conclusion reached).  
Additionally, the examiner provided a complete rationale for the 
medical opinion, which is fully supported by the evidence of 
record.  In this regard, the evidence shows the development and 
treatment of neurological symptoms in 2001, nearly 30 years post 
service.  Thus, the negative nexus opinion is probative.

By contrast, the private opinion referenced above was presented 
in equivocal terms and is not sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

Based on a review of the evidence of record, the Board finds that 
the elements for a grant of service connection have not been met.  
Although the Veteran has shown a current diagnosis of idiopathic 
peripheral neuropathy, the record shows no probative evidence 
relating the disorder to service.  See Pond, supra. 

The evidence of record shows no treatment for neurological 
symptoms in service.  Further, the Veteran's contention that he 
experienced a tingling sensation in the hands and feet in service 
is contradicted by prior statements, as well as treatment 
records, indicating that such symptoms began in 2003.  The 
absence of persistent symptoms of the disorder at separation, 
along with the first evidence of a neurological disorder being 
many years later, constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from such 
disease or injury during service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to disprove 
the existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered as a factor, along 
with other factors concerning the veteran's health and medical 
treatment during and after military service).  Nevertheless, a 
2010 VA examination report indicated that any tingling or 
numbness the Veteran experienced in service was due to working in 
cramped conditions, was alleviated with a change in physical 
position, and the examiner did not find that such reported 
symptoms were related to any exposure to carbon tetrachloride.  
Moreover, although the Veteran has attempted to establish that 
the onset of symptoms was in service and continued to his 
treatment in 2003, these assertions clearly contradict the 
numerous treatment records that date the onset of symptoms to 
2003.  See, e.g., November 2006 hearing testimony.  The Board 
finds these records in which it was paramount to establish an 
accurate medical history for diagnostic and treatment purposes to 
be more probative of the onset of symptoms related to this 
current claimed disability.  Moreover, there is no competent and 
credible medical evidence relating any of the symptoms now 
reported by the Veteran to have existed long before 2003 to a 
current diagnosis of idiopathic neuropathy.  

The Board acknowledges the Veteran's contention that his current 
neurological condition is related to service.  However, a 
layperson is not competent to offer opinions on medical diagnosis 
or causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish pain 
or symptoms, but not establish a medical opinion).  It is true 
that the Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, a 
lack of competent, probative evidence relating the Veteran's 
symptoms to service weighs against the Veteran's claim for 
service connection.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
idiopathic peripheral neuropathy.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Thus, the claim must be denied.


ORDER
The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


